 



EXHIBIT 10.6
ALLIED WASTE INDUSTRIES, INC.
2007 SENIOR MANAGEMENT INCENTIVE PLAN
[Effective January 1, 2007]
1. Establishment and Purpose of Plan
     Allied Waste Industries, Inc. (“Company”) hereby establishes this 2007
Senior Management Incentive Plan (“Plan”) to provide Annual Incentives for the
Company’s Senior Executive Officers. The Plan is established pursuant to the
Company’s Executive Incentive Compensation Plan (“EICP”). The purpose of the
EICP and the Plan is to enhance the Company’s ability to attract and retain
highly qualified executives and to provide such executives with additional
financial incentives to promote the success of the Company and its Affiliates
(as defined in the EICP) and Subsidiaries. The Plan is intended to provide
performance-based compensation under the EICP, and the Annual Incentives paid
under this Plan will be subject to all of the terms of the EICP.
     Unless otherwise specified, capitalized terms used in this Plan are defined
in Section 10.
2. Eligibility and Participation
     The Committee will determine which Senior Executive Officers are eligible
to participate in the Plan and the terms of such participation as provided in
this Plan. Participation in the Plan during the Performance Period does not
guarantee participation (at all, or at the same or similar level) in any
subsequent plan or performance period pursuant to the EICP.
3. Targeted Annual Incentive
     The Committee will determine the Targeted Annual Incentive for each
Participant during the Performance Period. Targeted Annual Incentives shall be
subject to any maximum set by the Committee in accordance with Section 5, and to
any other applicable limitations in the EICP. Each Participant will be notified,
in writing, of his Targeted Annual Incentive.
4. Performance Measures and Goals
     The Committee will establish (a) one or more Performance Goals that must be
achieved for a Participant to receive payment of all or a portion of his
Targeted Annual Incentive for the Performance Period, (b) the weighting assigned
to each Performance Goal, so that its achievement will result in a specified
percentage of the overall Annual Incentive being earned by a Participant, and
(c) threshold, target, and maximum targets

 



--------------------------------------------------------------------------------



 



for each Performance Goal, if applicable. The Performance Goals shall be
independent, so that the specified percentage of an overall Targeted Annual
Incentive can be earned if one Performance Goal is met, even if the threshold
performance is not met for another Performance Goal.
     Each Participant will be notified, in writing, of the Performance Goals,
targets and weightings applicable for his Targeted Annual Incentive.
     The Performance Goals, targets and weightings will not change for the
Performance Period; provided, however, that if an extraordinary transaction or
event results in a significant impact relative to one or more of the Performance
Goals, the Committee, in its complete and sole discretion, may adjust one or
more of the Performance Goals used in the Performance Period to exclude or
reduce the impact of that transaction or event.
5. Annual Incentive Payments
     As promptly as practicable after the end of the Performance Period, the
Committee, in its sole and complete discretion, will determine (a) whether and
to what extent the Performance Goals have been attained for the Performance
Period, and (b) whether and to what extent each Participant is entitled to
receive payment of an Annual Incentive. In making its determination, the
Committee may establish a maximum amount, per Participant, to be paid that is
lower than the Targeted Annual Incentive. The Committee will document, in
writing, its determination, including the amount of the Annual Incentive
payment, if any, to be made to each Participant.
     No Annual Incentive payments will be made prior to the Committee’s
determination of the amounts to be paid. Once the Committee has determined the
amount of the Annual Incentive to be paid, unless otherwise elected by the
Participant in accordance with Section 6, payment will be made in a lump sum
cash payment not later than February 29, 2008 (or the immediately following
business day if February 29, 2008 is not a business day) (“Payment Date”),
provided, however, that the Participant must be employed on the last day of the
Performance Period. If a Participant’s employment is terminated prior to the
last day of the Performance Period, the Participant’s Annual Incentive for that
Performance Period will be forfeited in its entirety unless the Participant’s
termination of employment is terminated as a result of the Participant’s death,
disability (as defined in the Participant’s employment agreement with the
Company), or retirement (as defined in the Participant’s employment agreement
with the Company), in which case the Participant will receive a prorated portion
of his or her Annual Incentive, or as otherwise provided in the Participant’s
employment or other written agreement with the Company.
6. Participant’s Right to Convert a Portion of the Annual Incentive
     A Participant may elect (in whole percentages that are increments of 5%,
e.g., 5%, 10%, 15%) to have at least 5% but no more than 40% of the Annual
Incentive payment

2



--------------------------------------------------------------------------------



 



that would otherwise be paid to him under Section 5 converted into Restricted
Stock Units granted under, and subject to all of the terms of, the Company’s
2006 Incentive Stock Plan, as amended. To be valid, this election must be made,
in writing, on a form approved by the Company, no later than a date that is six
months before the end of the Performance Period, provided that in no event may
this election be made after the Annual Incentive payment has become both
substantially certain to be paid and readily ascertainable. In addition, to be
eligible to make this election, a Participant must have been continuously
employed by the Company for the period of time beginning on the effective date
of this Plan and ending on the date the election is made. Notwithstanding the
foregoing, if a Participant becomes newly eligible to participate in this Plan
during the Performance Period, this election may be made, in writing on a form
approved by the Company, within 30 days after the date on which the Participant
first becomes newly eligible to participate in this Plan; provided, however,
that the election must apply only to the portion of the Annual Incentive payment
that is earned after the date on which the election is made.
     If a Participant makes a timely election, and is otherwise entitled to
receive an Annual Incentive payment under the preceding paragraph, on the
Payment Date, the Participant will receive a number of Restricted Stock Units
determined as follows: (the Participant’s Annual Incentive payment multiplied by
the percentage that the Participant elected to convert) divided by the Fair
Market Value of a Share as of December 31, 2007, with the resulting number
rounded down to the nearest whole number. In addition, on the Payment Date the
Company shall grant to the Participant an additional number of Restricted Stock
Units (“Matching Restricted Stock Units”), determined as follows: the number of
Restricted Stock Units resulting from the conversion according to the preceding
sentence, multiplied by 0.50, rounded up to the nearest whole number if the
resulting number is not a whole number. The portion of the Participant’s Annual
Incentive payment that is not converted to Restricted Stock Units will be paid
in accordance with Section 5. For each Restricted Stock Unit, the Participant
will receive one Share on the first anniversary of the Payment Date (“Restricted
Stock Settlement Date”). For each Matching Restricted Stock Unit, the
Participant will receive one Share on the second anniversary of the Payment Date
(“Matching Restricted Stock Unit Settlement Date”); provided, however, that if
the Participant’s employment is terminated prior to the Matching Restricted
Stock Settlement Date, the Participant’s Matching Restricted Stock Units will be
forfeited in their entirety unless otherwise provided in the Participant’s
employment or other written agreement with the Company.
7. Administration
     The Committee is responsible for the administration and interpretation of
the Plan and the EICP. All determinations under the Plan (including but not
limited to eligibility, terms and conditions of participation, and payment of
Annual Incentives) will be made by the Committee in its sole and complete
discretion. The Committee may establish such rules and procedures as it deems
necessary or advisable for the proper administration of the Plan and may take
any such other action in connection with or in relation to accomplishing the
objectives of the Plan as the Committee deems necessary or advisable.

3



--------------------------------------------------------------------------------



 



     Each determination or other action made or taken with respect to the Plan,
including the interpretation of all of the provisions of the Plan and the
specific conditions of and provisions for any Annual Incentives paid under the
Plan, will be final and conclusive for all purposes and upon all persons.
     The Committee may delegate certain of its administrative powers with
respect to the Plan to one or more officers of the Company. The Committee may
authorize any one or more of its members or any officer of the Company to
execute and deliver documents with respect to the Plan on behalf of the
Committee. However, the Committee will remain responsible for approving all of
the terms and conditions of the Plan, including but not limited to determining
the establishment and satisfaction of Performance Goals.
     No member of the Committee shall be liable for any action, omission or
determination relating to the Plan, and the Company shall indemnify and hold
harmless each member of the Committee and each other director or employee of the
Company to whom any duty or power relating to the administration or
interpretation of the Plan has been delegated from and against any cost or
expense (including attorneys’ fees) or liability (including any sum paid in
settlement of a claim with the approval of the Committee) arising out of any
action, omission or determination relating to the Plan, unless, in either case,
such action, omission or determination was taken or made by such member,
director or employee in bad faith and without reasonable belief that it was in
the best interests of the Company.
8. Amendment and Termination
     The Committee may, at any time, and in its sole discretion, amend, modify,
suspend, or terminate the Plan, including any amendment deemed by the Committee
to be necessary or desirable to correct any defect or to rectify an omission or
to reconcile any inconsistency in the Plan or in any Annual Incentive, provided
that such amendment is not inconsistent with the terms of the EICP, and provided
that stockholder approval of such amendment is obtained if required by
Securities and Exchange Commission or New York Stock Exchange rules or
regulations, or by Section 162(m) of the Internal Revenue Code of 1986, as
amended. No amendment, modification, suspension or termination of the Plan may
in any manner affect Performance Goals previously certified by the Committee as
having been attained, or Annual Incentive payments previously approved by the
Committee, without the consent of the Participant, unless the Committee has made
a determination that an amendment or modification is in the best interests of
the Company and all of the Participants, but in no event may such amendment or
modification result in an increase in the amount of any such payment.
9. Miscellaneous
     (a) The Plan and all determinations made and actions taken under the Plan
will be governed by the laws of the State of Arizona and construed in accordance
therewith.

4



--------------------------------------------------------------------------------



 



     (b) Prior to pursuing any equitable or legal action, any individual who
believes that he is entitled to an Annual Incentive payment under the terms of
this Plan must follow these procedures.
     (i) Within 30 days after the Committee determines the Annual Incentive
payments to be made for the Performance Period, an individual who disagrees with
the Committee’s determination must file, in writing, a written statement with
the Committee setting forth the amount that the individual believes should be
paid to him and the basis and underlying facts supporting such belief. If an
individual does not file a written statement with the Committee within such
30-day period, the Committee’s determination shall be deemed final, conclusive,
and uncontestable.
     (ii) If a written statement is timely filed with the Committee, the
Committee shall review the written statement and shall determine, in its sole
and complete discretion, whether to confirm its prior determination or modify,
in whole or in part, its prior determination. This review shall occur at the
next regularly scheduled meeting of the Committee following the Committee’s
receipt of the individual’s written statement; provided, however, that if the
written statement is received within 15 days of the Committee’s next regularly
scheduled meeting, the review may be postponed to the regularly scheduled
meeting immediately following the next regularly scheduled meeting. The
Committee will provide the individual with written notice of its decision on
review within 15 days of the date on which the review occurs.
     (iii) If the individual’s request is denied in whole or in part, the
individual may pursue applicable equitable or legal remedies; provided, however,
that:
     (A) Any such action must be brought within 12 months of the date on which
the individual receives the Committee’s written notice referred to in paragraph
(ii) above;
     (B) Any such action must be brought in the Maricopa County Superior Court
in the State of Arizona; and
     (C) In any such action, the Committee’s determination (including but not
limited to interpretation of Plan provisions and any findings of fact) shall be
treated as final and not subject to “de novo” review unless shown to be
arbitrary and capricious.
     (c) The Company will have the right to deduct from all Annual Incentive
payments any taxes required to be withheld with respect to such payments.

5



--------------------------------------------------------------------------------



 



     (d) Any Annual Incentive payments due but not paid to a Participant who is
deceased will be made to the Participant’s beneficiary. The Participant’s
beneficiary will be the beneficiary on file with respect to Company paid life
insurance or, if none, the Participant’s estate.
     (e) Nothing contained in the Plan shall confer upon any Participant any
right with respect to the continuation of his or her employment by the Company
or interfere in any way with the right of the Company, subject to the terms of
any separate employment agreement to the contrary, at any time to terminate such
employment.
10. Definitions
     (a) “Annual Incentive” means an incentive payment to be paid under this
Plan if the requirements for the incentive are met.
     (b) “Board” means the Board of Directors of Allied Waste Industries, Inc.
     (c) “Committee” means the Management Development/Compensation Committee of
the Board, or such other committee consisting of not less than two Non-Employee
Directors as the Board of Directors may appoint from time to time to administer
the Plan.
     (d) “Company” means Allied Waste Industries, Inc., its Subsidiaries, and
any successors.
     (e) “EICP” means the Allied Waste Industries, Inc. Executive Incentive
Compensation Plan, as may be amended from time to time.
     (f) “Fair Market Value” shall have the same meaning as defined in the EICP.
     (g) “Non-Employee Director” means a member of the Company’s Board of
Directors who (i) is not at the time in question an officer or employee of the
Company or any Subsidiary; (ii) has not received compensation for serving as a
consultant or in any other non-director capacity or who had an interest in any
transaction with the Company or any Subsidiary that would exceed the threshold
for which disclosure would be required under Regulation S-K or (iii) has not
been engaged through another party in a business relationship with the Company
or any Subsidiary that would be disclosable under Regulation S-K.
     (h) “Performance Goal(s)” means one or more performance goals established
by the Committee.
     (i) “Performance Period” means the Company’s fiscal year beginning
January 1, 2007, and ending December 31, 2007.

6



--------------------------------------------------------------------------------



 



     (j) “Plan” means the 2007 Senior Management Incentive Plan, as set forth
herein and as may be amended from time to time.
     (k) “Participant” means a Senior Executive Officer who has been selected by
the Committee to participate in this Plan.
     (l) “Restricted Stock Unit” means the Company’s unfunded promise to pay one
Share for each such unit in accordance with the provisions of the Plan.
     (m) “Senior Executive Officers” means the Company’s Chief Executive
Officer, President, Executive Vice Presidents, or any other person who is deemed
by the Board to be an executive officer.
     (n) “Share” shall have the same meaning as defined in the EICP.
     (o) “Subsidiary” shall have the same meaning as defined in the EICP.
     (p) “Targeted Annual Incentive” is the amount, expressed as a percentage of
the Participant’s annual base salary that the Participant may earn as an Annual
Incentive under this Plan.

                  ALLIED WASTE INDUSTRIES, INC., a Delaware corporation    
 
           
 
  By        
 
     
 
   
 
           
 
  Title        
 
           

7